 PETER KIEWIT SONS'CO.119Peter Kiewit Sons' Co.andGeneral Drivers&Helpers Local 74,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.CasesNos.18-CA-1159 and 18-CA-1251.March 5, 1962DECISION AND ORDEROn October 18, 1961, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in any unfair labor practices andrecommending that the complaint be dismissed in its entirety, as setforth in the Intermediate Report attached hereto.Thereafter, theCharging Party filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with the case to a three-memberpanel [Members Rodgers, Leedom, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions,' and the entire record in the case,and hereby adopts the findings,2 conclusions, and recommendations ofthe Trial Examiner.[The Board dismissed the complaint.]'In its exceptions, the Charging Union requests a new hearing before a different TrialExaminer, contending,in effect, that by crediting the testimony of Respondent's projectsuperintendent,Harper, theTrial Examinerdemonstrated"anti-union feelings"and "biasand prejudice"Upon careful analysis of the entire record, we find nothing to supportthis contention of the Charging UnionIndeed,the Supreme Court has stated that even"total rejection of an opposed view cannot of itself impugn the integrity or competenceof a trier of fact "N L.R B v. Pittsburgh S S. Company,337 U S. 656 In any event,we have independently reviewed the Trial Examiner's credibility findings,and perceive nobasis for finding that there was bias or prejudice on his part.Accordingly,the ChargingUnion's request for a new hearing is denied2Having found,as did the Trial Examiner,that the Respondentdid not violate the Actsubsequent to entering into the settlement agreement in CaseNo. 18-CA-1159,we shallhonor that settlement agreement and, like the Trial Examiner,not make any unfairlabor practice findings on the basis of the charge therein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented, was heard before Thomas A. Ricci,the duly designated Trial Examiner,inMinot,North Dakota,on September 12,1961, on a consolidated complaint issued by the General Counsel against PeterKiewit Sons' Co., herein called the Company and the Respondent.The issueslitigatedwere whether the Respondent had violated Section 8(a)(1) and (3) ofthe Act.Thereafter briefs were filed by the General Counsel and the Respondent.The initial charge(CaseNo. 18-CA-1159)was filed on June 16, 1960, andaccused the Respondent,by statements of various supervisors,of having illegallycoerced and restrained employees in their statutory right to engage in strike action.That charge was disposed of by settlement agreement between the Respondent andtheGeneral Counsel.The second charge(CaseNo. 18-CA-1251)was filed on136 NLRB No. 13. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 15, 1961, and accuses the Respondent of having illegally refused to employThomas Wolf the immediately preceding month.Upon investigation of the lattercharge the earlier settlement was set aside, the first charge reinstated, and a con-solidated complaint issued based on both charges, containing allegations of viola-tions of Section 8(a)(1) in the year 1960, and a violation of Section 8(a)(3) of thestatute in the 1961 failure to employ Wolf.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTPeter Kiewit Sons' Co., a corporation with its principal place of business in Omaha,Nebraska, is a contractor engaged in highway and heavy construction work through-out the world.The events giving rise to this case occurred at a project of theRespondent being carried out at the Minot Air Force Base in North Dakota. SinceJune 1, 1959, the Respondent, in the course and conduct of its business operationsatMinot, has furnishedservicesto the United States Government at that base valuedin excess of $500,000 annually.During the same period of time Respondent pur-chased from points directly outside the State of North Dakota, asphalt, cement,pipe, and other construction materials valued in an amount of excess of $50,000, allof which materials were used by Respondent in its construction work at the MinotAir Force Base. I find that the Respondent is engaged in commerce within themeaning of the Act and that it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find that General Drivers & Helpers Local 74,affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.M. THE UNFAIRLABOR PRACTICESIn 1955 the Company entered into a very extensive contract for heavy concreteand asphalt construction work at the Minot Air ForceBase.Among the employeesitused was a category of truckdrivers, whose trucks carried gravel, asphalt, andready-mix concrete.The volume of work wasseasonal innature, declining sharplyin the winter months. It was at its peak in 1957 and 1958 when over 300 driverswere used; as the job neared completion, this number was reduced in 1960 to amaximum of18 and in thesummer of1961 fell to only 9.Shortly after the project started the Respondent recognized Local 74 as bargain-ing representative for its truckdrivers and executed successive collective-bargainingagreementswith that Union.The last such contract was signed on June 2, 1960,to extend for a2-year period.For reasons which do not appear on the record, and, apparently, while the partieswere negotiatingthis last contract, the Unioncalled astrikewhich lasted fromMay 26 through June 2. The complaint alleges thaton variousoccasions duringthis strike and shortly thereafter representativesof managementthreatened driverswith economic reprisals for havinggone onstrike and otherwise coerced them inviolation of Section 8(a) (1) of the Act.When work began for the 1961 season the project superintendent called the unionhall and asked that five or six drivers, whom he named, be given referral slips tostart work.Some of them were sent out by the Union. Later three or four moremen were hired, with the Company simplycallingfor additional drivers, withoutspecifying anyone byname.Thomas Wolf, who had worked during the precedingseason,was not amongthe ones specifically requested when the work began, andwas never sent out by the Union. It is a second allegation of the complaint thatthe reason why the Respondent did not hire Wolf in 1961 was to punish him forhis strike activity the previous year, this in violation of Section 8(a)(3) of the Act.A. CoercivestatementsAlthoughin itsanswer the Respondent denied the illegally coercive statementsattributed to its management representatives in the complaint, it offered no evidenceat the hearing to contradict or impeach the testimony of the General Counselwitnesses who gave testimony in support of these allegations.Accordingly, uponthe direct, plausible, candidly given, and credible testimony of a number of em- PETER KIEWIT SONS'CO.121ployee witnesses called by the General Counsel,the following uncontradicted factsare found.All of theillegal statements which the witnesses related were utteredby LeonardSchaefer,one of the foremen on the project and concededly a supervisor withinthe meaning of the statute.'Be striking drivershelda meetingat theirunion hallin town each evening during the 7-day strikeand Wolfwas designated strike captain.He placed the pickets, checked on them,and himself carried a picket sign withothers.A few daysafter the strike started Schaefer called him a "big shot" andsaid, "We know everything about 30 minutes after your meeting at 5 o'clock atnight or 5:30, when you get throughwith yourmeeting we know more about it thanyou do."At the timeof the strike the Company had contracted for and was planning tocarry out another construction project atVelva,15miles away;the drivers knewall this.On one occasion during the strike Wolf asked Schaefer what were theprospects of getting work at Velva,and Schaefer replied:". . . there'll be nobodygoing down there from here,that's a nonunionjob.If they do, they'll have to dropout of the Union.we don't take no union peopleto the job."The next daySchaefer also said toWolf: ". . . there wouldbe a lot of guys be fired or laid offafter all this is over.He says you'llbe one of the first onesthatI think will be laidoff when the work slacks down."Also during the strike Schaefer asked Weigum, one of the truckdrivers, whetherhe wished to go to Velva,but that to do so he must withdraw fromthe Union andtake a cut in wages.Again,a day or two later,Schaefer saidto truckdriver Coxtherewouldbe no Kiewit men onthe job at Velva, thatit "wasn't no union job.Hesaid as far as he knew Wolf wouldn'tbe going for sure."About thissame timeSchaefer also said to driver Pounds,when the latter inquired aboutthe Velva job,that to work there"the boys . . . would have to forget theUnion or else theywould get farmers to drive the trucks."A week afterthe strikeWolf asked Dan Johnston,another foreman,did Ratchye,the then plant superintendent,"hold anything against us on accountof thatUnion,"and the foreman said,"Yes."Asked why, he replied: ". . . he [Ratchyelfiguredyou guysdidn't put up your picket signs as long asWally Johnson [Ratchye's im-mediate predecessor]was here, you waited until he got here and took over assuperintendent."A weekor two after the strike,but still in the month of June 1960,Schaefer toldWolf: "Everything is over with now . . . in order to get anotherjob with Kiewit,a new job, you'llhave to drop out of the Union.He says they'll be a lot of theseguys be fired over this deal, drivers."Schaefer also said to Wolf late in June:.we know you're steward. . . You know howwell we like stewards out here.You know whatwe do with stewards out here.We find some way to get rid ofthem."Foreman Schaefer's statements to various employees,detailed above,that theywould be denied employmentby theRespondent because of their union membership,that a steward would be discriminated against out of turn because of his unionactivities,and that drivers must abandon their union membership to work at theCompany'snew project,were clearly coercive within the meaning of Section 8(a) (1).His further statement that theCompanywas aware of what happened at unionmeetings clearlyconveyedthe impression that the Company was keeping the unionmeetings under surveillance;the Board has held that such statements are coerciveand illegal under the statute.2One General Counsel witness also testified that at the time of the strike ForemanSchaefer said thatthe Company couldnot afford the Union's demands, and that itwould have to shut down the job before paying what the Union was asking.B. The alleged illegal discrimination against Wolf in 1961The assertion of unlawful refusal to hire Wolf amongthe driversneeded in 1961centers entirely on what Robert Harper,project superintendent,did in late March'Hendrickson,another driver,who also worked in 1960, gave testimony of Schaefersaying he knew who spoke at the meetings and how people votedOn this detail I cannotfully accept Hendrickson's testimony because(1)his testimony shows clearly he left theRespondent's employ in consequence of a personal quarrel with certain foremen, and (2) hesaid Schaefer said these things to him in a number of conversations"from sometime inApril up untilthe time ofthe strike."Hendrickson later admitted he only started towork at the Minot project after theearly part of May2Nebraska Bag Company,d/b/a Nebraska Bag Processing Co ,122 NLRB 654 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDof that season.He had been superintendent from 1955 through 1959,but worked atanother location of this Company throughout the 1960 season,returning only inSeptember to help out as the season waned and to take over again in 1961.He waspersonally acquainted with many of the drivers, from both their past years' workand theirperformance late in 1960.He started by telephoning the union hall and requesting that the Union approvethe hiring of Pounds,Cox, Hoiland, and Peterson.Hubrig, the Local 74 businessrepresentative,protested Harper should hire other drivers to be selected by Hubrig,instead of these four,and particularlyWolf and Bostow.Harper insisted and noone went.The next day Harper asked Hubrig to approve Miller and Nelson, if notthe other group,and again Hubrig argued the Union should make the choice ofmen from its"list," and not the Company.Under protest,the Union then did referthe requested drivers, all except Hoiland,who, by the date of the hearing on Septem-ber 12, had not appeared at the project.Four more drivers have been used thisseason,all referred by the Union after requests from the Company without individualspecification of names.The General Counsel relies primarily upon two elements of evidence to supportthe complaint allegation that Harper's failure to include Wolf among the drivers herequested by name, and his refusal to substitute Wolf for one of them when Hubrigprotested what he called improper preference by the superintendent,was but ameans to carry out a planned scheme to deny employment to Wolf because of hisunion activities.The first is the uncontradicted fact that 10 months earlier ForemanSchaefer had told Wolf he would be discharged prematurely and that the Companywould deny him further employment because of his strike activities; the second is thetestimony of Hubrig, denied by Harper, that in their conversations in 1961, thesuperintendent said he did not want Wolf and Bostow on the project and that hisreasons were personal ones.A thirdcontention said to support the inference of illegal motivation,is that theRespondent departed from a long-existing contract,or arrangement,or practice re-quiring it to call drivers in any given season in accordance with a certain list main-tained by the Union in its office.A final argument seems to be that Harper didnot call for the type of drivers he really needed only to avoid rehiring Wolf.It does not appear definitively,on the basis of all the evidence,that the Respondentwas under any obligation to permit the Union to decide which employees couldwork or to hire drivers in accordance with any particular preferential arrangementamong them. The only contractual language on the subject of hiring that was everin effect appears in the current agreement,received in evidence.In pertinent part,it reads as follows:ARTICLE IV-MANAGEMENT(A) It is distinctly understood and agreed by the Union that the Contractorreserves the right of management at all times and that it may select, incase of original employment,reduction or replacement of forces,driverswho are in its estimation, ,the best qualified.(B) The Contractor shall be the judge of the competency of any drivers em-ployed under the terms of this agreement.ARTICLE V-EMPLOYMENT(A) It is agreed by the parties that the Union can be of assistance to theContractor in the procurement of qualified and competent drivers.(B)When drivers are to be needed,the Contractor agrees to notify the Unionof its needs, allowing a reasonable amount of time for the Union tofurnishmen competent in the classifications needed,who are or may beavailable for employment by the Contractor.Nothing in this paragraphshall be construed or interpreted by any party hereto so as to requirethe other party to violate the provisions of any State or Federal Law.Although from the witness stand Hubrig said the arrangement and practice had beenestablished in 1955 when this project started,he also conceded there never wasanything in writing on the subject except the clauses set out above.The contract language is ambiguous at best; while article V may indicate the Unionwas to "furnish" the men when needed, article IV seems to indicate that the employerwould be the judge of competence and would therefore be free to select people pro-vided they cleared theunionhall.I read article IV as saying at least the Companyhas the right to reject any person "furnished" by the Union, on the basis of its esti-mate of qualifications.Certainly the contract means the Company could not hire PETER KIEWIT SONS' CO.123"off the street," but must call the Union first, requiring clearance or referral from itbefore putting anyone to work or going outside the union hall in search of drivers.Hubrig was careful to say that the list of available drivers he keeps includes allpersons who appear in his office seeking work, nonmembers as well as members ofthe Union.With membership in Local 74 thus not being the condition requisite forclearance under the contract, all its language otherwise indicates is that men mustbe "qualified and competent" and "available."As to any selection of which amongthe qualified and available drivers must first be hired, or could be put forward bythe Union to fill vacancies at any given time, the contract is silent. It may well bethat Superintendent Harper did, while using hundreds of drivers in a single seasonand honoring the Union's clearance agreement, call indiscriminately for men, asthe business representative testified.IcreditHarper's statement, however, that inprior years he also called for drivers of his choice and received referral slips forthem.3Similarly, and with no possible area of ambiguity, the contract languagerefers not at all to any preference in hiring based on ,prior employment or layoff date.I see nothing in the written contract making Harper's request for certain qualifiedand available drivers of his choice at all improper.As for the assertion that Harper asked for the type of drivers he did not need inthe light of what work was available, the facts fall short of proof.There was verylittlework to be done in the 1961 season; what was available was diversified, includ-ing movement of gravel, water, ready-mix concrete, and even long-distance hauling.The drivers requested by Harper had in the past driven trucks for these differentpurposes, and in fact as the months went by they were transferred from one type ofdriving to another.Thus Harper's explanation that his reason for selecting theparticular men he requested at the start was because he expected little work of anyone type and that these men had had experience with diversified hauling is entirelyplausible in the light of the facts.Moreover, the entire argument that of all the drivers who did not work in 1961,Wolf alone must be viewed as having been selected for pinpointed discrimination,rests upon a further assertion by Hubrig which I cannot except.He said that whendrivers are laid off at the end of a season they report to the Union and sign a registerin the order of their release and that this list is used the following year to send menback to the same companies in accordance with the position of their names on thatlist-the first to have been laid off being first choice to return to the project beforeany other driver.He then said Wolf's name was at the top of the list, and thereforeHarper was obligated to accept him first at Hubrig's suggestion.A list of somesort there is, but I do not accept Hubrig's word that Wolf's name was at the top orhis uncorroborated statement that all parties knew the list served a first-off-first-back-to-work purpose.During cross-examination counsel for the Respondent asked Hubrig to producethe list, and then raised a question as to the authenticity of the document placed inhis hands as purportedly the regularly kept union register of names.The GeneralCounsel did not himself offer any original written list in evidence. In these circum-stances, a strong inference is suggested that had the Union come forth with the liston which Hubrig relied, careful examination of the document would not support,indeed might even belie, his oral testimony .4Further,Wolf himself, long a memberof Local 74, a union steward on the job, and for five consecutive seasons employedat the Minot Air Force Base, testified that the laid-off union members signed the listin question because they thereby suspended their union dues obligation, and thathe knew nothing about any system whereby the first to have signed the list wouldbe first entitled to return to work. But if there is one thing a union steward is likelyto know, it is any right to preference or recall among laid-off employees.Essentially, the General Counsel's case with respect to Wolf rests upon the factthat the year before Foreman Schaefer said to him that he would be the first to belaid off, that the Company had ways of getting rid of stewards, and that he wouldnot be employed in the future.There is also the further fact, resting upon uncontra-dicted testimony in the record, that in June 1960, after the initial charge was filedin this case, Foreman Schaefer said to truckdriver Hendrickson that he knew whohad caused the charge to be filed-by clear inference indicating Wolf-and directlytoldWolf he, Schaefer, knew that Wolf had signed the moving papers.As to whathappened in 1961, there is only the ambiguous statement by Plant Superintendent3Hubrig's flat statement that over all the years of this huge operation drivers hadnever been requested by name I find less credible, particularly in view of his failure toplace in evidence the written list of drivers which formed the major pillar of his oraltestimony.4A E Anderson Construction Company,129 NLRB 1447 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarper that he told the business representative he did not want Wolf on the job andthat this was for personal reasons.Harper impressedme asthe more crediblewitness incontradicting Hubrig, andI credit his denial respecting these last two statements.On this minor point it issignificantthat thelast severaldrivers hired in 1961 were simply sent out by theUnion when calls came in for anyone at all.Hubrig said his office girl, using the"list," sent them out without his knowledge and that he never told her not to referWolf.But if the girl knew nothing of Harper's alleged exclusion of Wolf from theproject, there remains unanswered the question why she did not follow the arrange-ment of names ofwhich Hubrig spoke.Or could it be that the eight drivers who hadbeen laid off before Wolf the year before had signed the list in front of him? Onthis record I believe Harper's testimony that had Wolf been referred to work by theUnion later in the season he would have been hired.At best, a finding of illegal motivation in the failure to ask for Wolf in 1961 onthe part of Harper must be an inference that 10 months later the Company carriedout the threat and promise of discrimination voiced by Foreman Schaefer the yearbefore.There are other facts which tend to rebut such an inference and on therecord as a whole I do not believe the General Counsel has sustained the affirmativeburden of proof resting upon him to support the complaint allegation.There is every indication that this Respondent is well disposed toward this union;ifanything, perhaps a little too well disposed. It started by extending voluntaryrecognition when the project started in 1955; it immediately extended the furthercourtesy of an exclusive referral system.Evenas lateas 1961 no driver was per-mitted to work without first clearing the union hall.One of the very witnesses forthe General Counsel in this case said he met a supervisor of the project who wishedto put him to work, but told him first to report in town to obtain a referral slip fromthe Union.No driver ever worked on this project over the years, even when therewere as many as several hundred at a time, who was not a member of Local 74.As to any particular animosity against Steward Wolf, the Respondent's treatmentof him, after the promise of discrimination voiced by Foreman Schaefer, beliesany real intent to carry out his words by action. Schaefer said he would be thefirst to be released; instead,of the 18 drivers employed in 1960,8 were released afterSchaefer's statements, 5 of them dump truckdrivers likeWolf, beforeWolf'sseparation on November 7.5 Schaefer also said there would be particular discrimi-nation against Wolf because he was a union steward,and that the Company had waysof getting rid of stewards.But one of the first drivers Harper asked the Union tosend out the following year was Pounds,the only other person who had been asteward of this Union on this job.Most significant, however, is the further fact thatin July 1960, a month after the intimidating statements of Foreman Schaefer,Wolf was sent to work at the Velva job, the very location which Schaefer saidwouldbe "nonunion,"and where striking employees would have to drop unionmembership as a condition of employment.The Companyeven used Wolf oneday that month at a third of its locations.Perhaps Schaefer spoke out of personal pique,because he learned that someaction or statement of his had formed, in part, the basis of the first charge in 1960.The Respondent is, of course,responsible for his coercive statements,but the fore-going facts certainly are strong indication that any resentment of Wolf's activitiesin 1960 did not carry over into the following season.The record also shows Schaeferleft the Minot Project in the summer of 1960 never to return.A final incident back in 1960 upon which the General Counsel also relies to sup-port a general inference of antiunion and anti-Wolf animus the following spring isthe fact that on the first day of the strike on May 26, 1960, Ratchye, the projectsuperintendent, appeared at one of the gates near the pickets and took several photo-graphs of them.At that time there were a number of unions representing employeesof the Respondent at the project and Ratchye explained at the hearing his purposewas to record the writing on the picketsigns,to assure that Local 74 preciselyidentified itself as the striking organization. In fact, he asked the pickets to holdtheir signs facing his camera so that the signs would be clearly visible.The entireincident seems to have been on a perfectly friendly basis, and he showed the pictureswhich his Polaroid camera quickly printed to the pickets and to Business Repre-sentativeHubrig, who was also present.I do not believe Ratchye's photographingof the pickets, conduct which in some circumstances the Board has held to be aform of coercion upon strikers,adds any material support to the case against Wolf,particularly since one of the pickets who chanced to be present and appeared in one5While testifying,Wolf recalled having been released on October 7A stipulation ofthe parties, read into the record transcript from the Company's employmentrolls, setsWolf's layoff asNovember 7 MONROE UPHOLSTERY COMPANY125of the pictures was Pounds,one of the first drivers soughtby the Respondent for re-employment the next season.I find the record as a whole insufficient to support the complaint allegation thatthe Respondent illegally discriminated against Wolf in his employment and 3 shalltherefore recommend dismissal of this allegation of the complaintsC. Procedural dispositionof Case No. 18-CA-1159In the consolidated complaint the allegations relatingto 1960activitiesof the Re-spondent's representatives are supported by the charge filed on June 16,.1960, inCase No.18-CA-1159.Absent that charge,Section 10(b) of the statute wouldnow preclude any unfair labor practice findings based on those events because theyoccurred more than 6 months before the filing of the second charge-- in Case No.18-CA-1251-on March 31,1961.Moreover,as appears in the formal exhibits,Case No.1-8-CA-1159was settled by agreement between the Respondent and theGeneral Counsel on October 12, 1960; that settlement was set aside and the chargereopened only because the General Counsel was of the opinionthatsubsequent con-duct of the Respondent constituted further violationsof the Act.In these circum-stances, and as it now appears that the Respondent did not commit any unfair laborpractices within the 6-month period before March31, 1961,I shall recommend thatthe settlement agreement in Case No.18-CA-1159 .be reinstated,and that the con-solidated complaint be dismissed in its entirety.?RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,it is hereby recom-mended that the settlement agreement in Case No.18-CA-1159be reinstated.It is hereby further recommended that the complaint in this proceeding be dis-missed in its entirety.9 Of.InlandSeasBoat Co.,131NLRB 706.7EvereadyGarage, Inc.,126 NLRB 13.Benjamin Miller and Julius Tarr, Co-Partners trading as MonroeUpholstery CompanyandTextileWorkers Union of America,AFL-CIO-CLC.Case No. 5-CA-1883.March 5, 1962DECISION AND ORDEROn September 13, 1961, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached here-to.Thereafter, the General Counsel and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.TheRespondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-136 NLRB No. 4.